DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an axial end side surface intersecting with the front side surface at an axial end cutting edge, and intersecting with the exterior side surface at a first outer axial edge, and intersecting with the interior side surface at a second outer axial edge” in Lines 7-9.  It is unclear whether the second two recitations of “and intersecting” apply back to the axial end surface or not.  Appropriate correction/clarification required.
Claim 4 recites “an inner edge” in Line 2.  It is unclear whether the inner edge recited in claim 4 is the same, or different from, the inner edge recited in claim 1.  Appropriate correction required.
Claim 4 recites “axial end cutting edge is disposed depthwise outside of the inner edge” in Lines 2-3.  The metes and bounds of the axial end cutting edge being considered “depthwise outside” of the inner edge are not clearly delineated.  That is, it is unclear what constitutes “depthwise outside” and what does not.  Appropriate correction required.
Claim 7 recites the limitation "the axial end surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 8 recites the limitation "the axial end surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 8 recites “axial end cutting edge is disposed heightwise outside of the inner edge of the front side surface” in Lines 3-4.  The metes and bounds of the axial end cutting edge being considered “heightwise outside” of the inner edge are not clearly delineated.  That is, it is unclear what constitutes “heightwise outside” and what does not.  In addition, there is insufficient antecedent basis for the limitation :the inner edge of the front side surface in the claim.  The inner edge was previously recited as being at the intersection of the front side surface and the base surface, but the edge was not recited as being of the front side surface.  Appropriate correction required.
The term “superhard” in claim 17 is a relative term which renders the claim indefinite. The term “superhard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1, 2, 7-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ecker (US Patent No. 6,786,684 B1).
(Claim 1) Ecker discloses a rotary cutting tool cutting insert including: a front side surface (32); an aft side surface opposite the front side surface (Figs. 1, 2A-2C); an exterior side surface (46, 48) intersecting with the front side surface (32) at an exterior cutting edge (Fig. 2B - left edge extending axially from axial end edge cutting edge 34); an interior side surface (44, 50) intersecting with the front side surface (32) at an interior cutting edge (Fig. 2B - right edge extending axially from axial end edge cutting edge 34), the interior side surface is opposite the exterior side surface (Figs. 2B, 2C); an axial end side surface (42) surface intersecting with the front side surface (32) at an axial end cutting edge (34), the axial end side surface (42) intersecting with the exterior side surface (46) at a first outer axial edge (Fig. 2C left edge), and the axial end side surface (42) intersecting with the interior side surface (44) at a second outer axial edge (Fig. 2C right edge); and a base surface (surface opposite axial end side surface - Figs. 2A-2C) intersecting each of the front side surface (32), the exterior side surface (46), the interior side surface (44), and the aft surface (surface opposite the front side surface).  The base surface intersects the front side surface at an inner edge (Figs. 2A-2C).  The base surface is opposite the axial end side surface (Figs. 2A-2C).  The insert has a height axis that extends between the axial end side surface and the base surface (Fig. 2B), a width axis that extends between the exterior side surface (46) and the interior side surface (44; Figs. 2B, 2C), and a depth axis that extends between the front side surface (32) and the aft surface (Fig. 2C).  The height, width, and depth axes are orthogonal one another.  An outer radial tip is disposed at a first widthwise end of the axial end cutting edge (34), and an inner radial tip is disposed at a second widthwise end of the axial end cutting edge (34), and the outer radial tip is disposed at a first heightwise distance from the inner edge, and the inner radial tip is disposed at a second heightwise distance from the inner edge, and the first heightwise distance is greater than the second heightwise distance (annotated Fig. 2B below).

    PNG
    media_image1.png
    380
    333
    media_image1.png
    Greyscale

(Claim 2) The axial end cutting edge (34) is skewed by an acute radial cutting angle (β). The radial cutting angle (β) is defined by the axial end cutting edge and a widthwise extending line parallel to the base surface (Fig. 2B).
(Claim 7) The axial end side surface (42) is skewed by an acute axial end surface relief angle (Fig. 2A).  The axial end surface relief angle is defined by the axial end surface (42) and a depthwise extending line that is perpendicular to aft surface (Fig. 2A).
(Claim 8) The axial end side surface (42) intersects with the aft surface at an aft edge (Fig. 2A).  The axial end side surface extends depthwise between the axial end cutting edge (34) and the aft edge (Fig. 2A).  The axial end cutting edge (34) is disposed heightwise outside of the inner edge of the front side surface (Fig. 2B).
(Claim 9) The exterior side surface (46) is skewed at an acute exterior side surface radial relief angle (48; Col. 3, Lines 48-55).  The exterior side surface radial relief angle (48; Col. 3, Lines 48-55) is defined by the exterior side surface (46) and a depthwise extending line that is perpendicular to the aft surface (Fig. 2B, 2C).
(Claim 10) The exterior side surface (46) extends depthwise between the exterior cutting edge and an aft edge (Figs. 1, 2A-2C).  The exterior cutting edge is disposed widthwise outside of the aft edge (Figs. 2B, 2C).
(Claim 11) The interior side surface (44) is skewed at an acute interior side surface radial relief angle (50; Col. 3, Lines 48-55).  The interior side surface radial relief angle (50; Col. 3, Lines 48-55) is defined by the interior side surface (44) and a depthwise extending line that is perpendicular to the aft surface (Fig. 2B, 2C).
(Claim 12) The interior side surface (44) extends depthwise between the interior cutting edge and an aft edge (Figs. 1, 2A-2C). The interior cutting edge is disposed widthwise outside of the aft edge (Figs. 2B, 2C).
(Claim 13) The exterior side surface (46) is skewed by an acute exterior side surface axial relief angle (Figs. 2B, 2C).  The exterior side surface axial relief angle is defined by the exterior side surface (46) and a line perpendicular to the base surface (Figs. 2B, 2C).
(Claim 14) The exterior side surface (46) extends heightwise between an outer axial edge and an inner axial edge (each shown in hidden lines - Fig. 2B).  The outer axial edge is disposed widthwise outside of the inner axial edge (Fig. 2B - due to the axial relief, the hidden line at the top of the Figure is further to the left than the hidden line at the bottom left).
(Claim 15) The interior side surface (44) is skewed by an acute exterior side surface axial relief angle (Figs. 2B, 2C).  The interior side surface axial relief angle is defined by the interior side surface (44) and a line perpendicular to the base surface (Figs. 2B, 2C).
(Claim 16) The interior side surface (44) extends heightwise between an outer axial edge and an inner axial edge (each shown in hidden lines - Fig. 2B).  The outer axial edge is disposed widthwise outside of the inner axial edge (Fig. 2B - due to the axial relief, the hidden line at the top of the Figure is further to the right than the hidden line at the bottom right).
(Claim 19) The insert include a plurality of insert portions attached to one another (Figs. 2A- 2C - each side surface connected to one another).
(Claim 20) The insert is a unitary body (Figs. 2A-2C; Col. 5, Lines 26-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker (US Patent No. 6,786,684 B1) in view of Arai et al. (US Patent No. 5,193,946).
The front side surface (32) is skewed by an acute axial rake angle (α) due to the seating in the holder, but not in the manner claimed.  The front side surface (32) extends heightwise between the axial end cutting edge (34) and an inner edge (edge opposite 34 in Fig. 2B).  Ecker does not explicitly disclose a axial rake angle defined by the front side surface and a heightwise extending line parallel to the aft surface such that axial end cutting edge is disposed depthwise outside of the inner edge.  Additionally, Ecker does not explicitly disclose a skewed radial rake angle as claimed.  Yet, the Ecker reference discloses that the cutting insert the rake angle and overall configuration may be modified.  (Col. 5, Lines 26-32).
Arai et al. discloses a cutting insert with a front side surface (33) is skewed by an acute axial rake angle and skewed by an acute radial rake angle (Figs. 1-4).  The axial rake angle is defined by the front side surface (33) and a heightwise extending line parallel to the aft surface.  The radial rake angle is defined by the front side surface (33) and a widthwise extending line parallel to the aft surface.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Ecker with the axial and radial rake angles as suggested by Arai et al. in order to improve/increase shearing capability of the cutting insert.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).  As a result of the modification, the axial end cutting edge (36) is disposed depthwise outside of the inner edge and the exterior cutting edge is disposed depthwise outside of the interior cutting edge.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker (US Patent No. 6,786,684 B1) in view of Sawa et al. (US Pub. No. 2018/0193926 A1).
Ecker does not explicitly disclose the material from which the insert are made.
Sawa et al. discloses carbide (¶ 0037) cutting inserts (275).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Ecker from carbide as taught by Sawa et al. in order to increase the strength, wear resistance and life of the teeth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722